ORDER
PER CURIAM.
Upon review of this recently docketed case, it appears that Amada H. Solmoro’s appeal was not timely filed.
It appears that on June 17, 2014, the United States Court of Appeals for Veterans Claims entered judgment in Solmoro’s case. Her notice of appeal was received on September 29, 2014, 104 days after judgment.
To be timely, a notice of appeal must be received by the Court of Appeals for Veterans Claims within 60 days of the entry of judgment. See 38 U.S.C. § 7292(a); see also 28 U.S.C. § 2107(b); Fed. R.App. P. 4(a)(1).
Accordingly,
It Is Ordered That:
(1) Solmoro is directed to show cause, within 45 days of the date of filing of this order, why this appeal should not be dismissed as untimely. The Secretary of Veterans Affairs may also respond within that time.
(2) The briefing schedule is stayed.